 LOCALNO. 441, IBEW99Local-No. 441,International Brotherhood of ElectricalWorkers, AFL-CIOandRollins Communications,Inc. Case 21-CC-1459January 9, 1976SUPPLEMENTAL DECISIONBY CHAIRMAN-MURPHY AND-MEMBERS FANNINGAND JENKINSOn February 5, 1974, the National Labor Rela-tions Board issued its Decision and Order in this pro-ceeding I in which it reversed the findings of-the Ad-ministrative Law Judge, and found that the Unionviolated Section 8(b)(4)(i) and (ii)(B) of the Act bypicketing for the proscribed object of forcing a neu-tral general contractor (Carter) to cease doing busi-ness with the subcontractor (Rollins) with whom theUnion-had a dispute?Thereafter, a petition for review and cross-applica-tion for enforcement of an Order of- the NationalLabor Relations Board was filed with `the UnitedStates Circuit Court of Appeals for the District ofColumbia. The court, in ruling on Respondent's peti-tion for review and the Board's cross-petition for en-forcement, remanded the case to the Board to clarifywhether the Board was overturning the Administra-tive Law Judge's credibility findings. In the court'sview, it was "incumbent upon the Board first to iden-tify expressly an awareness that it was disagreeingwith the Administrative Law Judge, especially on apoint where he had credited one witness over anoth-er, and second, to set forth the basis of disagreementwith the Administrative Law Judge." The court alsodirected the Board to "clarify the basis of its ruling",in the event the- Administrative Law Judge's versionof the facts is adopted on remand and a violation isfound:The - court needs to know whether it is theBoard's position ` that, if a union has a disputewith a primary employer, the union (a) may nothave=any conversation with a neutral' employer,or (b) may have a conversation witha- neutralemployer but-must not refer to the possibility oftermination of- the primary employer even whenthat subject is initiated by the neutral employer;or (c) may answer the question raised by theneutral employer by indicating the :picketing'208 NLRB 943.-2 Member Fanning, for the reasons set forthin his dissent inInternationalBrotherhood of ElectricalWorkers, Local Union No. 11, AFL-.CID (L. GElectricContractors Inc.),154 NLRB 766 (1965), dissentedin the instantcase.He wouldaffirm thefindings,conclusions,and recommendations ofthe Administrative Law Judgeand dismissthe complaint in its entirety.would stop if either the primary employer-is ter-minated or pays the prevailing wage, but may.not go further and inform-the neutral, employerthat the picketing will cease if he takes the affir-mative action of providing written assurancethat the primary employer would not be,allowedto return to the jobsite unless it pays prevailingwages and benefits:' .On June 19, 1975, the Board notified the partiesinvolved in these proceedings that it was acceptingthe remand from the court and all parties were invit-ed to submit statements of positions with respect tothe issues raised by the court's remand. On July 4,1975, the Board received a telegram"from the Re-spondent wherein it was stated that the telegram willconstitute the statement of position ,of RespondentUnion and the Board was referred to the positionstaken by the Respondent in its briefs to the court andasked that the complaint be dismissed in its entirety.On July 7, -1975, the General Counsel submitted aStatement of Position on Remand.-Pursuant to the provisions of Section 3(b), of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated- its au-thority in this proceeding to a three-member panel.The Board has reexamined the entire record, in-cluding the court's opinion, and the positions of theparties on remand, and hereby-reaffirms its Decisionand Order for the reasons indicated hereafter.In our original decision we found that the Unionviolated Section 8(b)(4)(i) and (ii)(B) of the Act bypicketing for the proscribed object of forcing a neu-tral general contractor (Carter) to cease doing busi-ness with the subcontractor (Rollins) with whom theUnion had a dispute. Our finding of a violation wasbased on a conversation between UnionBusinessRepresentative Addington and General ContractorCarter which occurred after picketing began. Thepicketing itself 'conformed in all respects to theMoore Dry Dockstandards,Sailors' Union of the Pa-cific AFL (Moore Dry Dock Company),92 NLRB 547,549 (1950). We note that compliance with theMooreDry Dockstandards, however, is not conclusive evi-dence that the picketing constitutes ' lawful primaryactivity, for the "totality of a, union's conduct in agiven situation may well disclose a real purpose toenmesh neutrals in a dispute, despite literal compli-ance with theMoore Dry Dockstandards."Mill-wrights Local Union No. 1102 (Dobson Heary Haul),155 NLRB 1305,1307-10 (1965). Specifically, picket-ing for a lawful object may be unlawful if there isother evidence establishing that the picketing alsohas an unlawful secondary object. In such circum-3Local No 441,International Brotherhoodof ElectricalWorkers, AFL-CIO (RollinsCommunications) v N.L R B,510 F.2d 1274, 1277 (1975).222 NLRB No. 24 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, Section 8(b)(4)(B) is violated .4 The instantcase presents precisely such a situation. Carter andtion which is the crucial incident in this case. Ac-cording to Addington, Carter initiated the conversa-tion by asking if Addington would remove the picketline if Carter removed the primary employer (Rol-lins) from the jobsite; Addington responded in theaffirmative and asked for a letter from Carter con-firming the removal of the primary. The Administra-tive Law Judge credited this account.However, in our recitation of the facts in our origi-nal decision we related only Carter's version of hisconversation with Addington. According to Carter,he asked Addington what he could do to get the jobgoing; Addington replied that he would remove thepicket line if Carter would give him a letter statingthat Rollins' men would not go back to work untilthey were paid prevailing wages and benefits. Weconcluded that this conversation enmeshed Carter intheUnion's dispute with Rollins, and showed thatthe picketing was for an object of causing Carter tocease doing business with Rollins. We noted that theUnion agreed to remove its picket line if the neutral,Carter, would give a written commitment that Rol-lins' employees would not be put back to work untilRollins paid prevailing wages and benefits. Adding-ton was not predicting the occurrence of primarypicketing at a neutral location, but rather was seek-ing a commitment from the neutral which would re-sult in either cessation of business with Rollins, orelse a significant disruption of their relationship.In our original decision we did differ with the Ad-ministrative Law Judge's credibility findings regard-ing the critical conversation, as in our opinion,Carter's version was more in accord with the proba-bilities of the situation. In this regard we note thatthe Administrative Law Judge at no time discreditedCarter based, on his demeanor. In fact, the Adminis-trativeLaw Judge specifically found thatAddington's testimony "was not detailed" and thatthe conversation between Addington and Carter as awhole "apparently occurred as Carter testified." Fur-ther, the Administrative Law Judge conceded thatthere is "some slight variation between the testimonyof Carter and that of Addington." In these circum-stances, we consider that the detailed description of4lnternationalBrotherhood of ElectricalWorkers, Local 480, AFL-CIO[Gulf Coast Bldg & Supply Co] v. N.L.R B,413 F 2d1085, 1088-90 (134App.D.C. 178, 181-183) (1969);Gulf CoastBuilding& Supply Company v.International Brotherhoodof ElectricalWorkers, Local No 480, AFL-CIO,428 F 2d 121, 125 (C A. 5, 1970),cert denied400 U S. 942 (1970);N LR Bv. International Brotherhoodof Electrical Workers, Local 453 [Delp Refrigera-tin],432 F.2d 965, 969 (C.A 8, 1970);N.LR.B v. Northern California Dis-trictCouncilof Hod Carriers [Joseph's LandscapingService],389 F 2d 721,725 (C.A 9, 1968)the conversation testified to by Carter at the hearingwas more reliable than an admittedly "not detailed"description testified to by Addington.The Administrative Law Judge, while concedingthat Addington's testimony was not detailed with re-spect to his conversation with Carter, and, specifical-ly, finding that the rest of the conversation, not de-tailed by Addington, occurred as Carter testified,proceeded, without specifically discrediting Carter,to accept Addington's version because he was "in-clined" to do so in view of a statement Carter madeon cross-examination as follows:Q. You said that just before that Addingtontold you that he wanted the people off the joband that he wanted his people on the job, that iswhat you said. Now, I want to know when hesaid that?A. I do not recall at any time that he told methat he wanted them specifically off the job, butat all times that he wanted them to be paid theprevailing wages and benefits and until that wasdone, he wasn't satisfied.The statement by Carter meant no more than thatAddington never specifically and overtly requestedthatCarterreplaceRollins'employeeswithRespondent's electricians. The Administrative LawJudge's reference to that portion of Carter's testimo-ny, on the face of the record, appears to us to beunduly emphasized. We find that the testimony ofCarter and Addington are easily reconcilable underCarter's version of the sequence of events. In view ofthe fact that the Administrative Law Judge did notdiscreditCarterand obviously concluded thatCarter's testimony was more precise and detailedthan Addington's and that as a whole it better re-flected the events which occurred, we are inclined toadopt the more complete picture of the relevantevents found in Carter's testimony, rather than thesomewhat incomplete and conclusionary statementof facts presented by the Administrative Law Judgein his Decision.Moreover, even if Addington's version of the con-versation is credited, Respondent nevertheless violat-ed Section 8(b)(4)(B) of the Act. Even underAddington's version it is clear that Respondent wasattempting to enmesh Carter in its dispute betweenRespondent and,Rollins, inasmuch as Addington de-manded, as a condition of removing the pickets, thatCarter give Respondent a letter stating that Rollins'men would be removed from the jobsite and not beallowed to return to work until Rollins paid prevail-ing wages and benefits. It is, then, clear that whatRespondent wanted was a commitment from Carterthat the primary, Rollins, would be removed from LOCAL NO.441, IBEW101the jobsite asa quid pro quofor removing the pickets.The enmeshing effect upon Carter was no less real,and the inference is clearly warranted, based onAddington's testimony alone, that an object of theUnion's picketing was to force Carter to remove Rol-lins from the jobsite. Such conduct, which in effectrequires a neutral to alter or, modify its existing busi-nessrelationshipwith the primary employer, al-though arguably requiring less than a total cancella-tion of the business relationship, is enough disruptionof an existing business relationship to constitute a"cease doing business" object within the meaning ofSection 8(b)(4)(B) of the Act.In sum, as we observed in our original Decision,"[P]icketing for a lawful objective, such as to pre-serve area standards, may be unlawful if there is ad-ditionally an unlawful objective as revealed by con-temporaneous statements of union agents or otherpertinent evidence." In the instant case, "[as] inL G. Electric [supra],the secondary employer, as acondition for getting rid of the pickets, was requiredby the union to take specific affirmative action-thechoice of action was not left to the secondary em-ployer."We found "Addington's insistence on a let-ter of commitment from Carter was clear and con-vincing evidencethat an object of [the Union's]picketing was to cause a disruption in Carter's busi-nessrelationship with Rollins or a cessation of busi-nessbetween Carter and Rollins."We found, and we now reaffirm our finding, thatin these circumstances the presumption of validitywhich attached to the Union's picketing because ofits compliance with theMoore Dry Dockstandardswas overcome in the instant case. We again "con-clude from an examination of the entire `course ofconduct engaged in by the [Union] that it would nothave been satisfied with 'anything less than the re-moval of Rollins from the, jobsite, and that this un-lawful object, as well as the lawful object of main-taining area standards,, was reflected in the picketing.Unlike our colleague, who is dissenting for the rea-sons set forth in his dissent inL.G.Electric, supra,we are unable to separate the picketing from the ac-companying statement explaining when picketingwould cease." 5 We find that the Union did not seekto limit its appeals to the primary employer and itsemployees and that at leastanobject of its picketingwas prohibited.The court requested clarification from the Boardas to the Board's position on what, if anything, aunion representative may say to a neutral generalcontractor concerning a union's dispute with anothers 208 NLRB 943, 944.person. The Board has held that it is not unlawful togive notice of prospective strike action against a sub-contractor to a prime or general contractor 6 Further,itwould not appear to be unlawful for a union repre-sentative, upon being informed that the prime con-tractor intended to remove the offending employerfrom the jobsite, to inform the prime contractor thatthe union would cease ,its picketing activities., Sincethe Board'srulesfor "common-situs" picketing donot permit picketing in the absence of the primaryemployer, such a statement would`constitute no morethan notice of intent to comply with the Board'srules.However, where, as here, the removal of thepicket line by the union is conditioned upon someaction to be taken by the neutral general or, primecontractor, such conduct constitutes a deliberate en-tanglement of a neutral person in a dispute not hisown and is violative of the secondary boycott provi-sion of the Act. In the first circumstance, the primecontractor elects to remove the offending employereither because of the incidental effects of the union'spicketing or out of sympathy with the union's labordispute. But, in the second, unlawful circumstance,the unionis ineffect telling the neutral employer thathe, alone, has the power to resolve the underlyingdispute by removing the offending employer or byforcing him to make some agreement with the union.International Brotherhood of Electrical Workers, LocalUnion No. 11, AFL-CIO (L. G. Electric Contractors,Inc.),154 NLRB 766 (1965).On the basis of the discussion above and our re-view of the entire record, we credit Carter's testimo-ny and find the Union violated Section 8(b)(4)(i) and(ii)(B) of the Act. Moreover, even if we were to adopttheAdministrative Law Judge's credibility resolu-tions,we nonetheless would find that the Union vio-lated Section _8(b)(4)(i) and (ii)(B) of the Act, inas-much as Addington's version of the disputedconversation shows thatanobject of the Union'sconduct was to force a change in the business rela-tionship between Carter and Rollins. Accordingly,we reaffirm our findings; conclusions, and remedyprovided in our original Decision,and Order.MEMBER FANNING,dissenting:For thereasons setforth in my dissent in L. G.Electric Contractors, Inc., supra,I dissented in the in-stant case. I adhere to the views expressed in thatdissent and would affirm the findings,conclusions,and recommendations of the Administrative LawJudge and dismiss the complaint in its entirety.6Construction,BuildingMaterial and Miscellaneous Drivers Local UnionNo 83, InternationalBrotherhood-of Teamsters, Chauffeurs,Warehousemenand Helpersof America, Ind (Marshall &Haas),133NLRB 1144, 1146(1961).